DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 12 March 2021.  Claims 32-39, 41, 43, 45-46, and 48-51 are pending.  Claims 36-37, 39, 43, and 50-51 are withdrawn. 

Claim Rejections - 35 USC § 112(b)
Claims 32-35, 38, 41, 45-46, and 48-49 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 32
Claim 32 indicates that the container has the radioactive material therein and the container is closed, i.e., “the radioactive material being and staying encapsulated in the closed container”.  The claim later states “providing hydrogen in contact with . . . the radioactive material”.  Also, the published application at paragraph [0201] implies that “the container is hermetically closed”.  Thus, it is unclear in claim 32 how hydrogen can be provided through the closed container to contact the radioactive material.  
Applicant argues that “the container can be sealed to the outside environment, but still exposed to a hydrogen source” and cited paragraph [0100].  As best 

Claim Rejections - 35 USC § 112(a)
Claims 32-35, 38, 41, 45-46, and 48-49 are rejected under 35 U.S.C. 112(a) as failing to comply with both the written description requirement and the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The reasons for rejection set forth in the Office Action dated 15 September 2020 are herein incorporated by reference.   

Claim Rejections - 35 USC § 101
Claims 32-35, 38, 41, 45-46, and 48-49 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. 
The reasons for rejection set forth in the Office Actions dated 15 September 2020 are herein incorporated by reference. 

Objection to Specification
The claimed invention as disclosed is deemed non enabling.  For the same reasons discussed above, the specification is objected to as being directed to an inoperable device.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  
Again, the disclosure does not describe the exact steps (nor the relationships needed) which allow for nuclear reaction transmutation of two products (i.e., a transition metal and a radioactive material) into another two different products.  The Reply provided no additional evidence to overcome the rejections.
Applicant argues that “claim 32 requires the transfer of protons, as discussed in at least paragraph [0134]”.  The examiner notes that paragraph [0134] states the “transfer of protons from the nuclear waste to the metallic driver”.  Thus, it remains unclear how protons can transfer from the sealed (metal) container (22) to a transition metal (driver) compound (21) located in another container (20).  Additionally, the claims allow for an emission of protons of an unknown energy and flux.  However, for deactivation of radioactive material to take place, there will clearly be a minimum proton energy required for the reaction.  This minimum proton energy (and flux) is unknown.
Applicant argues that “the present disclosure does not involve cold fusion” and “the reaction is referred to as an exothermic reaction”.  The examiner notes that most cold fusion reactions (LENR) allege heat generation.  Furthermore, the prior cited Egely reference is directed (in a manner similar to Applicant) to transmuting radioactive waste.  
Applicant argues that “the Office relies on no rationale, evidence, case law, or MPEP section in drawing its conclusion that the four Experiments taught in the specification are not ‘repeatable and successful’ by the broad mainstream scientific community”.  The examiner contends that there is case law.  For example, note the U.S. Federal Court of Appeals decision In re Dash, No. 04-1145, 118 Fed. Appx. 488 (Fed. Cir. Dec. 10, 2004), cert. denied, 126 S. Ct. 346 (2005).  Also note In re Swartz, 232 F.3d 862, 56 USPQ2d 1703 (Fed. Cir. 2000).  The CAFC construed the Dash claims to be directed to a method of achieving “cold fusion”.  The CAFC stated, "Given the scientific community's considerable doubt regarding the utility of ‘cold fusion’ processes, we hold that the examiner established a prima facie case of lack of utility and enablement."  Examiners are legally bound by the Court decisions.  The examiner contends that the scientific community's doubt had not changed at the time the current application was filed.  For example, Egely provides evidence that Applicant’s alleged “transmutation is alien to mainstream science” and that “Only the small LENR community considers it a reality”.  Like in Dash and Swartz, a similar (cold fusion) case of lack of utility and enablement also applies herein to the instant application.  Thus, the claims are rejected on the grounds of lack of enablement (35 U.S.C. §112) and operability/utility (35 U.S.C. §101) pertaining to cold fusion.  The prior art references noted in the Dash decision are herein incorporated by reference.  

Additional Comment
The claims, as best understood, have not been rejected based on prior art.  Nevertheless, it should be understood that clarification of the application (e.g., via claim amendment) may necessitate a future prior art rejection thereof.

Conclusion
THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303




/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646